    Case: 1:18-cv-02852 Document #: 36 Filed: 08/05/19 Page 1 of 2 PageID #:165




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

PATRICK BIRMINGHAM, M.D.,                     )
                                              )
       Plaintiff,                             )
                     v.                       ) Civil Action No. 18-cv-02852
                                              )
GODFREY & KAHN, S.C. and JAMES                ) Honorable Marvin E. Aspen
JOYCE,                                        )
                                              )
       Defendants.                            )
                                              )

                                  NOTICE OF MOTION

       PLEASE TAKE NOTICE THAT on August 8, 2019, at 10:30 a.m., or as soon thereafter
as counsel may be heard, we shall appear before the Honorable Marvin E. Aspen, or such other
judge as may be sitting in his stead, in the courtroom usually occupied by him in Room 2568 of
the Dirksen Federal Building, and present the attached Agreed Motion to Stay Expert
Discovery, a copy of which is hereby served upon you.


Dated: August 5, 2019                              /s/ Julie M. Mallen
                                                   One of the Attorneys for Defendants
                                                   Godfrey & Kahn, S.C. and James Joyce

                                                   Robert J. Palmersheim
                                                   Anand C. Mathew
                                                   Julie M. Mallen
                                                   PALMERSHEIM & MATHEW LLP
                                                   401 North Franklin Street, Suite 4S
                                                   Chicago, Illinois 60654
                                                   Tel: 312.319.1791
                                                   rjp@thepmlawfirm.com
                                                   acm@thepmlawfirm.com
                                                   jmm@thepmlawfirm.com
    Case: 1:18-cv-02852 Document #: 36 Filed: 08/05/19 Page 2 of 2 PageID #:165




                                CERTIFICATE OF SERVICE

       I, Julie M. Mallen, an attorney, hereby state that I caused a copy of the foregoing to be

filed electronically with the Clerk of the Court using the CM/ECF system on August 5, 2019,

which will automatically forward notice to all attorneys of record.


                                                     /s/ Julie M. Mallen




                                                2
